— Petition unanimously granted in accordance with the stipulation of the parties, dated December 12, 1978, without costs and without disbursements, as follows: 1. Petitioner Marine Midland Bank shall pay to Grace F. Burton on behalf of all petitioners a sum of money in the amount already agreed upon between the parties, in full satisfaction of all claims based on acts alleged in the complaint upon which the proceedings were grounded. 2. The order of the State Division of Human Rights, issued on August 17, 1977, is vacated. 3. Upon the occurrence of the events stipulated to in Nos. 1 and 2 above, the complaint to the State Division of Human Rights filed by Grace F. Burton shall be deemed discontinued as if it had never gone to hearing before a hearing examiner, decision by the commissioner and affirmance by the board. No opinion. Concur — Kupferman, J. P., Birns, Evans, Markewich and Lupiano, JJ.